DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process, i.e. the functional limitations “acquire vehicle information”, “determine hazard information”, and “determine security information” (from claim) represent observations, evaluations and judgements that can be performed in the human mind. This judicial exception is not integrated into a practical application because all of the functional limitations could be performed in the human mind, and the claims contain no output step which applies, relies on, or uses the judicial exception in a manner that places meaningful limitation on the claimed judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically added computer components merely serve to link the judicial exception to a particular technological environment or field of use.
	This rejection could be overcome by incorporating an output step into the independent claims which incorporates the judicial exception into a practical application, e.g. “[acquire internal information for the at least one vehicle where the class is held… in real time as the class information, and] determine, based on the acquired internal information, a preventative measure for avoiding occurrence of a hazardous event… notify the at least one vehicle of the determined preventative measure” from claims 6 and similar in claim 14. 
Suggested claim amendments are based on what Examiner believes to be the correct interpretation of the claim limitations, are put forth in an effort to expedite prosecution, are offered to Applicant for consideration, but are not required. 
Allowable Subject Matter
Claims 6 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: independent claim 16 contains claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “ acquire vehicle information including class information for a class to be held in the at least one vehicle and travel information for the at least one vehicle; acquire security information for guarding the at least one vehicle, 35determined by the information processing apparatus based on the vehicle information; and P0194352-US (31/33)- 32 - control the security vehicle to guard the at least one vehicle” in claim 16; “acquire vehicle information including class information for a class to be held in the at least one vehicle and travel information for the at least one vehicle; determine hazard information attributable to holding of the class 10based on the acquired vehicle information; and determine security information for guarding the at least one vehicle based on the determined hazard information… determine, based on the acquired internal P0194352-US (29/33)- 30 - information, a preventative measure for avoiding occurrence of a hazardous event envisioned in relation to the hazard information, and to notify the at least one vehicle of the determined preventative measure” in claim 6, and similar in claim 14. Alexander (US 2010/0201146) appears to be the closest prior art. Dependent claims 17-20 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Mai et al. (US 20210311162) discloses a system and method for wirelessly monitoring and responding to a hazard in a classroom, vehicle, etc.
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669